DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hatano et al. (US 20060226527 A1;Ha).
Regarding claim 1, Ha discloses a semiconductor package comprising: a package substrate (Fig. 10, 27; ¶76); an interposer (Fig. 10, 3/4; ¶76) on the package substrate; a first semiconductor device (Fig. 10, 2a; ¶76) and a second (Fig. 10, 2b; ¶76) semiconductor device on the interposer, the first and second semiconductor devices connected to each other by the interposer; and a first adhesive (Fig. 10, 8 bumps are conductive adhesives; ¶78) between the first semiconductor device and the interposer, wherein the first semiconductor device (Fig. 10, 2a; ¶76) includes an overhang portion protruding from a sidewall  of the first adhesive.
Regarding claim 2, Ha discloses the semiconductor package according to claim 1, wherein the interposer comprises: a semiconductor substrate (Fig. 10, 3; ¶76); and a wiring layer (Fig. 10, 4; ¶76) on the semiconductor substrate and including a plurality of wiring lines.
Regarding claim 3, Ha discloses the semiconductor package according to claim 2, wherein the first (Fig. 10, 2a; ¶76) and second (Fig. 10, 2b; ¶76) semiconductor devices are electrically connected to each other by at least one of the plurality of wiring lines (Fig. 10, 4; ¶77).
Regarding claim 6, Ha discloses the semiconductor package according to claim 1, further comprising: conductive bumps (Fig. 10, 9; ¶78) between the interposer (Fig. 10, 3; ¶76) and each of the first (Fig. 10, 2a; ¶76) and second (Fig. 10, 2b; ¶76) semiconductor devices.
	Regarding claim 7, Ha discloses the semiconductor package according to claim 1, further comprising: a second adhesive (Fig. 10, 24; ¶81) between the interposer (Fig. 10, 3; ¶76) and the package substrate (Fig. 10, 27; ¶79); 
	Regarding claim 8, Ha discloses the semiconductor package according to claim 7, wherein the second adhesive (Fig. 10, 24; ¶81) extends from the package substrate (Fig. 10, 27; ¶79) to the first adhesive. (Fig. 10, 8 bumps are conductive adhesives; ¶78)
Regarding claim 9, Ha discloses the semiconductor package according to claim 7, further comprising: a third adhesive (Fig. 10, 12; ¶79) between the first semiconductor device (Fig. 10,2a; ¶76) and the package substrate (Fig. 10, 27; ¶79).
Regarding claim 10, Ha discloses the semiconductor package according to claim 1, further comprising: a supporter (Fig. 10, interconnect structure 10; described in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. (US 20060226527 A1; Ha).
	Regarding claim 4, Ha discloses the semiconductor package according to claim 2, but is silent on wherein the semiconductor substrate includes a plurality of through-electrodes electrically connected to the plurality of wiring lines.
However Ha discloses a known semiconductor (silicon) bridge interposer (Fig. 16, 53; ¶5) which couples first (Fig. 16, 2a; ¶6) and second (Fig. 16, 2b; ¶6) semiconductor devices and wherein a semiconductor substrate includes a plurality of through-electrodes (Fig. 16, 56; ¶6) electrically connected to the plurality of wiring lines (Fig. 16, 50; ¶5).
Ha’s reason for seeking another mode of bridging semiconductor devices is to save money and time rather than device functionality. 
Therefore before the effective filing date of the invention one having ordinary skill in the art would have been capable of using the interposer of Figure 16 for providing more points of electrical contact to the semiconductor devices.  
Regarding claim 5, Ha discloses the semiconductor package according to claim 4, wherein the plurality of through-electrodes (Fig. 16, 56; ¶6) electrically connect the first (Fig. 16, 2a; ¶6) and second (Fig. 16, 2b; ¶6) semiconductor devices to the package substrate. (Fig. 16, 57; ¶5)
Ha’s reason for seeking another mode of bridging semiconductor devices is to save money and time rather than functionality. 
Therefore before the effective filing date of the invention one having ordinary skill in the art would have been capable of using the interposer of Figure 16 for providing more points of electrical contact to the semiconductor devices.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816